 



EXHIBIT 10.1
FORM OF
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of this ___,
200___, by and between I-Flow Corporation, a Delaware corporation (the
“Company”) and ___ (“Indemnitee”).
     WHEREAS, the Board of Directors has determined that in order to attract and
retain qualified persons as directors and officers of the Company, it is in the
best interests of the Company and its stockholders to assure such persons that
there will be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company; and
     WHEREAS, the Company has adopted provisions in its bylaws providing for
indemnification of its officers and directors to the fullest extent permitted by
applicable law, and the Company wishes to clarify and detail the rights and
obligations of the Company and Indemnitee with respect to indemnification; and
     WHEREAS, in order to induce and encourage highly experienced and capable
persons such as Indemnitee to serve and continue to serve as directors and
officers of the Company and in any other capacity with respect to the Company,
and to otherwise promote the desirable end that such persons will resist what
they consider unjustified lawsuits and claims made against them in connection
with the good faith performance of their duties to the Company, with the
knowledge that certain costs, judgments, penalties, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and
     WHEREAS, the Company desires to have Indemnitee continue to serve as a
director and/or officer of the Company and in such other capacity with respect
to the Company as the Company may request, as the case may be, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in good faith in the
performance of Indemnitee’s duty to the Company; and Indemnitee desires to
continue so to serve the Company, provided, and on the express condition, that
he is furnished with the indemnity set forth hereinafter.
     NOW, THEREFORE, in consideration of Indemnitee’s continued service as a
director and/or officer of the Company, the parties hereto agree as follows:
     1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as
a director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.
     2. Indemnification. The Company shall indemnify Indemnitee to the fullest
extent permitted by the Delaware General Corporation Law in effect on the date
hereof or as such law

 



--------------------------------------------------------------------------------



 



may be amended from time to time (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment). Without diminishing the scope of the indemnification provided
by this Section 2, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights hereinafter set
forth, except that no indemnification shall be paid to Indemnitee:
          (a) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, clause, bylaw or
agreement;
          (b) in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated or brought voluntarily by
Indemnitee and not by way of defense, except a judicial proceeding or
arbitration pursuant to Section 11 to enforce rights under this Agreement,
unless the action, suit or proceeding (or part thereof) was authorized by the
Board of Directors of the Company;
          (c) on account of Indemnitee’s conduct which is finally adjudged to
have been knowingly fraudulent or deliberately dishonest, or to constitute
willful misconduct;
          (d) on account of any suit in which judgment is rendered against
Indemnitee for an accounting of profits made for the purchase or sale by
Indemnitee of securities of the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute;
          (e) with respect to any action, suit or proceeding brought by or on
behalf of the Company against Indemnitee that is authorized by the Board of
Directors of the Company, except as provided in Sections 4, 5 and 6 below; and
          (f) if a final decision by a court having competent jurisdiction in
the matter shall determine that such indemnification is not lawful.
     3. Action or Proceedings Other than an Action by or in the Right of the
Company. Except as limited by Section 2 above, Indemnitee shall be entitled to
the indemnification rights provided in this Section 3 if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding (defined below)
(other than an action by or in the right of the Company) (a) by reason of the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of any other entity (including,
but not limited to, another corporation, partnership, joint venture, trust or
employee benefit plan) or (b) by reason of anything done or not done by
Indemnitee in any such capacity. Pursuant to this Section 3, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses (defined below)
actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.

2



--------------------------------------------------------------------------------



 



     4. Indemnity in Proceedings by or in the Right of the Company. Except as
limited by Section 2 above, Indemnitee shall be entitled to the indemnification
rights provided in this Section 4 if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding brought by or in the right of
the Company to procure a judgment in its favor (a) by reason of the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another entity (including, but not
limited to, another corporation, partnership, joint venture, trust or employee
benefit plan), or (b) by reason of anything done or not done by Indemnitee in
any such capacity. Pursuant to this Section 4, Indemnitee shall be indemnified
against all costs, judgments, penalties, fines, liabilities, amounts paid in
settlement by or on behalf of Indemnitee, and Expenses actually and reasonably
incurred by Indemnitee in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which Delaware law expressly prohibits such indemnification by reason of any
adjudication of liability of Indemnitee to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is entitled to indemnification for such costs, judgments, penalties,
fines, liabilities and Expenses as such court shall deem proper.
     5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 2(e), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any action, suit or proceeding (including an action, suit or
proceeding brought by or on behalf of the Company) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of the Company), but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.
     7. Contribution. If the indemnification provided in Sections 3, 4, 5 and 6
above is unavailable and may not be paid to Indemnitee for any reason (other
than those set forth in Section 2(a)-(f)), then, with respect to any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee to the fullest extent allowed by applicable
law, in

3



--------------------------------------------------------------------------------



 



such proportion as is appropriate to reflect (a) the relative benefits received
by the Company on the one hand and by the Indemnitee on the other hand from the
transaction from which such Proceeding arose and (b) the relative fault of the
Company on the one hand and the Indemnitee other hand in connection with the
events which resulted in such Expenses, judgments, fines or settlement amounts,
as well as any other relevant equitable considerations. The relative fault of
the Company on the one hand and of the Indemnitee on the other hand shall be
determined by reference to, among other matters, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or any other method of allocation which does not take into account the foregoing
equitable considerations.
     8. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee, agent or
fiduciary of the Company or, at the request of the Company, of any other entity,
in any threatened, pending or completed legal, administrative, investigative or
other proceeding or matter to which Indemnitee neither is, nor is threatened to
be made, a party.
     9. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 8, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the Company. Such Independent Counsel shall be selected by the
Board of Directors and approved by Indemnitee. Upon failure of the Board so to
select such Independent Counsel or upon failure of Indemnitee so to approve,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than forty-five (45) calendar days after receipt by the
Company of a written request for indemnification. Such request shall include
documentation or information which is reasonably necessary for such
determination and which is reasonably available to Indemnitee. Any Expenses
incurred by Indemnitee in connection with a request for indemnification or
payment of Expenses hereunder, under any other agreement, any provision of the
Company’s bylaws or any directors’ and officers’ liability insurance, shall be
borne by the Company. The Company hereby indemnifies Indemnitee for any such
Expense and agrees to hold Indemnitee harmless therefrom irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification. If
the person making such determination shall determine that Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues or matters at issue at the time of the
determination.

4



--------------------------------------------------------------------------------



 



     10. Presumptions and Effect of Certain Proceedings. The General Counsel of
the Company (or if there is no General Counsel, the President of the Company)
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
in writing the Board of Directors or such other person or persons empowered to
make the determination as provided in Section 9 that Indemnitee has made such
request for indemnification. Upon making such request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption. If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within forty-five (45) calendar days after receipt by the
Company of such request, a requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification (a) absent actual and material fraud in the
request for indemnification or (b) a prohibition of such indemnification under
applicable law; provided, however, that such 45-day period may be extended for a
reasonable period of time, not to exceed an additional thirty (30) calendar
days, if the person or persons or entity making the determination with respect
to entitlement to indemnification in good faith requires such additional time
for the obtaining or evaluating documentation and/or information relating
thereto. The termination of any Proceeding described in Sections 3 or 4 by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself: (x) create a presumption that Indemnitee
did not act in good faith and in a manner which Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, or, with respect
to any criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful; or (y) otherwise adversely affect the rights
of Indemnitee to indemnification except as may be provided herein.
     11. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Pay Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 9 and 10, or if Expenses are not paid pursuant to Section 16 hereof,
Indemnitee shall be entitled to final adjudication in a court of competent
jurisdiction of entitlement to such indemnification or payment. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty (60) days following
the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. The determination in any such judicial proceeding or arbitration
shall be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 9 or Section 10 that Indemnitee
is not entitled to indemnification. If a determination is made or deemed to have
been made pursuant to the terms of Section 9 or Section 10 that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary. If
the court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).

5



--------------------------------------------------------------------------------



 



     12. Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the bylaws or other organizational documents of the Company, vote
of stockholders or Disinterested Directors, provision of law, agreement or
otherwise.
     13. Expenses to Enforce Agreement. In the event that Indemnitee is subject
to or intervenes in any Proceeding in which the validity or enforceability of
this Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee in connection
with such action.
     14. Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Company or is serving at the request
of the Company as a director, officer, employee, agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture, trust or employee benefit plan) and shall continue thereafter with
respect to any possible claims based on the fact that Indemnitee was a director,
officer, employee or agent of the Company or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture,
trust or employee benefit plan). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.
     15. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee will, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company in
writing of the commencement thereof; but the omission so to notify the Company
will not relieve the Company from any liability that the Company may have to
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies the Company:
          (a) The Company shall be entitled to participate therein at its own
expense; and
          (b) Except as otherwise provided in this Section 15(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to Indemnitee. After notice from the Company to Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding,

6



--------------------------------------------------------------------------------



 



but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof shall be at the expense of Indemnitee
unless (i) the employment of counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such action or (iii) the Company has not, within sixty (60) calendar
days of receipt of notice from Indemnitee, employed counsel to assume the
defense of the action, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and
          (c) If the Company has assumed the defense of a Proceeding, the
Company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
written consent. The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on or disclosure obligation with respect
to Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold consent to any proposed settlement.
     16. Advancement of Expenses. All Expenses incurred by Indemnitee in advance
of the final disposition of any Proceeding shall be paid by the Company at the
request of Indemnitee, each such payment to be made within thirty (30) calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such payment or payments from time to time. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
Proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall (a) reasonably evidence the
Expenses incurred by Indemnitee in connection therewith, (b) include or be
accompanied by such documentation and information as is reasonably requested by
the Company to determine the nature of the Proceeding and whether Indemnitee is
entitled to the advancement of Expenses, and (c) if requested by the Company
because the undertaking in the next sentence is not deemed sufficient for any
reason, include or be accompanied by a written undertaking, by or on behalf of
Indemnitee to reimburse such amounts advanced if it is finally determined, after
all appeals by a court of competent jurisdiction, that Indemnitee is not
entitled to be indemnified against such Expenses by the Company as provided by
this Agreement or otherwise. In this regard, Indemnitee hereby expressly
undertakes to repay any Expenses advanced to Indemnitee if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances or undertakings to repay pursuant to this Section 16
shall be unsecured.
     17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be

7



--------------------------------------------------------------------------------



 



construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
     18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
     19. Definitions. For purposes of this Agreement:
          (a) “Disinterested Director” means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
          (b) “Expenses” shall include, without limitation, all attorneys’ fees,
witness fees, fees of advisors and experts, retainers, court costs, transcript
costs, travel expenses, duplicating, printing and binding costs, postage,
delivery service fees and all other disbursements or expenses of the types
customarily and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding and any expenses of
establishing a right to indemnification under Sections 9, 10, 11 and 13 above,
but shall not include the amount of judgments, fines or penalties actually
levied against Indemnitee.
          (c) “Independent Counsel” means a law firm or a member of a law firm
that neither is currently nor in the past five years has been retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
          (d) “Proceeding” includes any threatened, pending or completed
investigation, action, suit, arbitration, alternate dispute resolution
mechanism, inquiry, administrative hearing or any other actual, threatened or
completed proceeding, whether brought by or in the right of the Company or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Sections 2(a)-(f) above and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving, at the request of the
Company, as a director, officer, employee or agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity, whether or not
Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

8



--------------------------------------------------------------------------------



 



     20. Other Provisions.
          (a) This Agreement shall be interpreted and enforced in accordance
with the internal laws of Delaware.
          (b) This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Signatures transmitted
electronically or via facsimile shall be deemed to be originals for all
purposes. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail to the address below with postage prepaid, on the third business day after
the date postmarked. Addresses to either party are as provided below, or as
subsequently modified by written notice to the other party.

             
 
  If to Indemnitee, to:        
 
     
 
   
 
           
 
           
 
           
 
  If to the Company, to:        
 
      I-Flow Corporation    
 
      20202 Windrow Drive    
 
      Lake Forest, CA 92630    
 
      Attn: Chief Executive Officer    

          (c) This Agreement shall not be deemed an employment contract between
the Company and any indemnitee who is an officer of the Company, and, if
Indemnitee is an officer of the Company, Indemnitee specifically acknowledges
that Indemnitee may be discharged at any time for any reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided in a separate written contract between Indemnitee and the Company.
          (d) Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.
          (e) No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

                  I-FLOW CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                INDEMNITEE    
 
                            Name:    

10